Citation Nr: 1713395	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to August 1969, to include service in Korea from November 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of background, the RO had denied entitlement to service connection for diabetes mellitus in August 2010 because the Veteran's claim that he was stationed in Korea during a time and place when herbicides were used could not be verified from the Veteran's existing service records contained in his claims file.

The Board remanded the issue on appeal for additional development in January 2016. As VA has obtained the relevant record sought in conjunction with the Veteran's claim, the Board finds the directives having been substantially complied with, and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1. The Veteran had service in the Republic of Korea from November 4, 1967 to December 3, 1968 and was assigned to the Headquarters Battery, 7th Battalion (Hawk), 2nd Artillery Regiment, Eighth Army, located at Shihung Compound.

2.  The Veteran did not serve in the Demilitarized Zone (DMZ) of Korea during the period of April 1, 1968 to August 31, 1971, and thus there is no presumption that he was exposed to herbicides while serving on active duty.

3.  The preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest in service, or until many years thereafter, and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In this case, VA issued a VCAA letter in May 2010, prior to the initial unfavorable adjudication in August 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, and the evidence the Veteran must provide. The Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency. 38 C.F.R. § 3.159(c)(2). In October 2014, VA made a formal request of the Joint Services Records Research Center (JSRRC) to ascertain the Veteran's claimed service in Korea at the affected location and during the affected period.  VA provided notice to the Veteran of the identity of the records that could not be obtained, the efforts made to obtain the records, a description of further actions VA will take, and notice that the Veteran is ultimately responsible for submitted the records. 38 C.F.R. § 3.159(e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low. Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Since VA has obtained all relevant identified records and provided an adequate medical examination and opinion, its duty to assist in this case is satisfied.

I. Factual Background and VA Procedures

The Veteran is seeking to establish service connection for his diabetes mellitus, on a presumptive basis, due to his alleged exposure to herbicides in Korea.

Service personnel records show that the Veteran had service in Korea from November 4, 1967 to December 3, 1968.  The Veteran asserts that his unit was HHB 7th Bn./ 2nd Air Defense Artillery (Hawk Missile) and that he was assigned to Battalion S-3 where he was a member of a Target Simulator Crew.  He noted that he was along the DMZ numerous times training personnel of Alpha and Charlie Co. 7th Battalion 2nd Artillery located in the proximity of the 2nd and 7th Infantry Divisions.  See e.g., Veteran's statement received September 2010.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.4.a-c.  These procedures require 1) VA to send a request to JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was: between April 1, 1968, and August 31, 1971, or in a unit or entity listed in M21-1, Part IV, Subpart ii, 1.H.4.b. 2) If the claim and available records do not provide sufficient details of the Veteran's Korean DMZ service, send a subsequent development letter to the claimant and allow 30 days for a response. 3) If the Veteran fails to provide sufficient information to complete a JSRRC request, refer the claim to the JSRRC coordinator to complete a formal finding as discussed in M21-1, Part IV, Subpart ii, 1.H.1.l-n.. 

II. Service Connection and Herbicide Exposure in Korea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as diabetes, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For diabetes mellitus, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include Type 2 diabetes (also known as Type II diabetes mellitus).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309 (e) are applicable.

The DMZ cuts the Korean Peninsula roughly in half following the geographic 38th parallel north latitude and is approximately 155 miles long and 2.5 miles wide.  The DoD has advised that herbicides were not applied within the DMZ, but were applied in some adjacent areas.  Specifically, DoD has reported that herbicides were applied between April 1968 and July 1969 along a strip of land 151 miles long and up to 350 yards wide along the southern edge of the DMZ north of the civilian control line.  The herbicide agents were applied through hand spraying and hand distribution of pelletized herbicides; there was no aerial spraying.  DoD also has provided VA a list of the military units that are currently known to have operated in that area during the period that herbicides were applied.  See 74 Fed. Reg. 36640, 36641.

VA's Adjudication Procedure Manual (M21-1MR) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  See M21-1MR at IV.ii.1.H.4.a.  In the Veteran's claim, and as verified by his service personnel records, he was assigned to Headquarters, 7th Battalion (Hawk), 2nd Artillery Regiment.  The Veteran's assigned unit is not listed among those recognized by the DoD as having served along the Korean DMZ, though the Veteran has alleged that his assigned unit and duty took him in the proximity of and along the border of the DMZ during his assignment there.

VA has considered whether the Veteran was exposed to herbicides despite the fact that he was not in a unit specifically listed in M21-1MR or 74 Fed. Reg. 36640 to fall within the presumption of exposure.  However, the preponderance of the evidence is against a finding of such exposure.  The Veteran's unit of assignment is not one of those listed by DoD in the pertinent regulation that served in an area subject to herbicide exposure. In an effort to ascertain whether the Veteran was assigned to support the divisions specified as presumptively exposed to Agent Orange, or whether the Veteran's unit served along or near the DMZ during the pertinent period, VA sent requests to the JSRRC for a unit history and other information regarding his claimed herbicide exposure during service.  

The JSRRC essentially determined that there was no evidence of exposure to herbicides (Agent Orange) by the Veteran while serving in Korea.  JSRRC reported that the Veteran's unit, 7th Battalion (Hawk), 2nd Artillery was located at Shihung Compound, approximately 17 miles from the DMZ during this time period.  The JSRRC also reported that the histories researched did not document any use, storage, spraying, or transportation of herbicides.  In addition, the JSRRC stated the histories did not mention or document any specific duties along the DMZ by the Veteran's unit.  In response to JSRRC's negative reply regarding the possibility of the Veteran's service in or near the DMZ, VA issued a formal finding in April 2015 that the JSRRC was unable to corroborate the Veteran's claim that he or his unit were in the DMZ during the applicable period.

Moreover, while the Veteran is competent to report what he observed, the Board does not find him to be competent as a layperson to establish what chemical agents were used in the areas he served.  It has simply not been shown that he has the specialized training to offer opinions on herbicide agents. 

The Veteran was stationed in Korea; however, the above-cited respective proximities to the DMZ do not establish exposure.  It should be noted that the regulatory presumption only applies to units which the Department of Defense has determined were in areas in or near the DMZ in an area in which it is known that herbicides were used.  The fact that the Veteran's unit is not included in the list is evidence that the Department of Defense has not determined that herbicides were known to have been applied in areas the Veteran's unit operated.  

The Board finds that the lay statements of the Veteran are credible in that he was assigned to a unit in Korea during a time when herbicide agents were used near the DMZ.  Nevertheless, at most they only show that the Veteran was vaguely and imprecisely near the DMZ.  They do not show exposure to herbicide.  The Board points out that showing that the Veteran was near the DMZ does not show that he was exposed to herbicide there.  Again, mere service in or near the DMZ does not in itself show exposure to herbicides. 

Here, the Veteran has been diagnosed with diabetes mellitus by VA in January 2009, approximately 40 years after he left active service in 1969.  This diagnosis satisfies the requirement of a current disability in the Veteran's claim for service connection. 

Service connection could still be established with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To that end, the Board has considered whether there is otherwise a direct link between the Veteran's diabetes mellitus and service.  His service treatment records make no mention of diabetes and he has also not alleged that his diabetes mellitus had an onset in service, other than he was not tested for it.  The record first notes a diagnosis of diabetes mellitus in 2009 -- some 40 years after his separation from active duty service and well outside of the period for presumptive service connection for diabetes mellitus as a chronic disease manifested to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no probative medical evidence or medical opinion suggesting that there may be an association between diabetes mellitus and any incident of the Veteran's service.  The remainder of the Veteran's VA treatment records reflecting a diagnosis of diabetes mellitus include no comment or opinion relating the diagnosis to diabetes mellitus to service.  

Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for diabetes, to include Type II diabetes mellitus. 

Therefore, while the Board acknowledges that the Veteran is currently diagnosed with diabetes mellitus, there is no indication of any diagnosis during service or within the one-year period thereafter.  In addition, after considering the length of time between service and post-service diagnosis and determining that the Veteran does not meet the requirements for any relevant presumptions, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


